 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1147 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2010 
Ms. Speier submitted the following resolution; which was referred to the Committee on Standards of Official Conduct 
 
RESOLUTION 
Amending the Rules of the House of Representatives to require a Member, Delegate, or Resident Commissioner to hold an explanatory public meeting prior to the submission of congressional earmark requests. 
 
 
1.Requiring Member to hold public meeting explaining earmark requests 
(a)RequirementRule XXIII of the Rules of the House of Representatives is amended— 
(1)by redesignating clause 18 as clause 19; and 
(2)by inserting after clause 17 the following new clause: 
 
 18.(a) A Member, Delegate, or Resident Commissioner shall not submit a request for a congressional earmark without first holding a public meeting for the purpose of reviewing such request. Such public meeting shall be open to coverage by the press and shall provide a forum for constituent participation, either in person or though teleconference, web conference, or internet chat. The Member shall provide public notice of such public meeting prior to the meeting being held, including a notice on his or her official public internet website. The Member shall provide an electronic copy of such notice to the Committee on Appropriations.  
(b)The Committee on Appropriations shall post each notice submitted pursuant to paragraph (a) on its official public website in a manner that permits members of the public to search such notices by the name of the submitting Member, Delegate, or Resident Commissioner.. 
(b)CertificationClause 17(a) of Rule XXIII of the Rules of the House of Representatives is amended— 
(1)in subparagraph (4), by striking and; 
(2)in subparagraph (5), by striking the period and inserting ; and; and 
(3)by adding at the end the following new subparagraph: 
 
(6)a certification that the Member, Delegate, or Resident Commissioner has complied with the requirements of clause 18(a)..  
 
